[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON DEFENDANTS' MOTION TO SET ASIDE AND REARGUE
The defendant City of New Haven moves to set aside and to reargue the above entitled case wherein the court held for the plaintiff Ortiz Agencies, Inc. on the basis of unjust enrichment. The contract could not be enforced because it did not conform to the Charter of the City of New Haven. Nevertheless, the plaintiff supplied its services and the transportation for the event in good faith. This is not a case where the contract is unenforceable in order to protect consumers from an overreaching vendor and to allow recovery would defeat the purpose of the statute or charter; Barrett Builders v. Miller, 215 Conn. 316 (1990); rather, it is a case where the contract is void as a result of the failure to follow the charter, but reasonable damages are allowed based upon unjust enrichment, McKnight v. Gizze, 119 Conn. 251, 257 (1934). ("A similar rule [party entitled to reasonable compensation based on the theory of unjust enrichment] has been generally supported in cases where the original contract for services was held void as against public policy. . . .")
Accordingly, the plaintiff is allowed recovery for unjust enrichment. The motion to set aside and reargue is denied. CT Page 3600
Berdon, Judge Trial Referee